Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicants’ amendment filed October 21, 2021 is acknowledged. Claims 2 and 5 are deleted. Claims 1 and 3-4 are amended. Now, Claims 1, 3-4 and 6-12 are pending.

2.	Claim rejection(s) under 35 USC 103 in the previous Office Action (Paper No. 20210828) is/are removed.

3.	Since the elected species are free of prior art, a search extended to the rest of species has been performed. Now, Claims 1, 3-4 and 6-12 are pending.

Allowable Subject Matter
4.	Claims 1, 3-4 and 6-12 are allowed.

5.	The following is an examiner's statement of reasons for allowance:
The present claims are allowable for at least the following reason(s) over the closest reference: Nam (US 2014 0106111).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
December 21, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765